Name: Commission Regulation (EEC) No 3887/92 of 23 December 1992 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemes
 Type: Regulation
 Subject Matter: economic policy;  cooperation policy;  farming systems;  management;  agricultural policy;  agricultural activity
 Date Published: nan

 Avis juridique important|31992R3887Commission Regulation (EEC) No 3887/92 of 23 December 1992 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemes Official Journal L 391 , 31/12/1992 P. 0036 - 0045 Finnish special edition: Chapter 3 Volume 47 P. 0107 Swedish special edition: Chapter 3 Volume 47 P. 0107 COMMISSION REGULATION (EEC) No 3887/92 of 23 December 1992 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3508/92 of 27 November 1992 establishing an integrated administration and control system for certain Community aid schemes (1) (hereinafter called 'integrated system'), and in particular Article 12 thereof, Whereas the purpose of the integrated system is, first and foremost, to enable the reform of the common agricultural policy to be implemented efficiently and in particular to solve the administrative problems caused by the reform having introduced several area-linked aid schemes; whereas certain clarifications necessary for applying the concepts of agricultural parcel and forage area should be made; Whereas the agricultural holding is the reference unit for administering the abovementioned aid schemes; whereas to prevent the stabilizing effects of the reform on agricultural production from being evaded by the artificial splitting up of existing holdings or creation of holdings, Member States should be obliged to take the necessary measures to this effect, taking into account in particular the jurisprudence of the Court of Justice relating to the notion of a holding as well as the general principle of forbidding the abuse of rights; Whereas, having regard to the existing identification system, the Member States should be authorized to set up their systems for identifying areas with the aid of units other than agricultural parcels; whereas, however, this possibility should be accompanied by certain obligations in order to ensure that the identification is reliable; Whereas the compulsory content of the 'area' aid application should be specified, along with the conditions on which it may be amended after the deadline for its submission; whereas provision should also be made for the set-aside declaration and the declaration concerning non-food products to be submitted with the 'area' aid application; whereas farmers applying only for aid which is not linked to area should be exempted from the requirement to submit such an application and the administrative treatment of producer groups in the sheep and goat sector should be clarified; whereas, moreover, if there is to be effective monitoring each Member State should determine the minimum size of agricultural parcel which may be declared in the application; Whereas, so as to simplify the work as much as possible for farmers, in certain cases it should be possible to submit the 'area' aid application together with a 'livestock' aid application provided that this does not reduce the possibility of control; Whereas there should also be an across-the-board definition of the particulars to be included in 'livestock' aid applications, having regard to the requirements of administering the premium schemes concerned; Whereas compliance with the provisions on Community aid must be effectively monitored; whereas to this end it is necessary to set out in detail the criteria and technical procedures for carrying out administrative and on-the-spot checks in respect of both 'livestock' and 'area' aid; whereas, in the light of experience with on-the-spot checks, risk analysis sould be applied when determining minimum checking rates and the factors to be taken into consideration should be specified; whereas, for monitoring purposes, there should be provision for a retention period in the case of the compensatory allowance also; Whereas the conditions for the use of remote sensing for on-the-spot checks should be laid down and provision should be made for physical checks to be required in doubtful cases; whereas, in order to encourage Member States in their efforts to develop remote sensing and its practical application for monitoring purposes, there should be provision for the Community to make a financial contribution to the cost of photo interpretation and the conditions for such contribution should be laid down; whereas this financial contribution does not affect the part-financing provided for in Article 10 of Regulation (EEC) No 3508/92; Whereas, in the light of experience and having regard to the principle of proportionality and the special problems linked to cases of force majeure and natural circumstances, provisions should be adopted to prevent and penalize irregularities and fraud effectively; whereas, to this end, having regard to the specific features of the 'area' schemes on the one hand and the 'livestock' schemes on the other, there should be sanctions graded according to the gravity of the irregularity committed, going as far as total exclusion from a scheme for the year in question and the year thereafter; Whereas provision should be made for the beneficiary to repay with interest any amount wrongly paid; whereas the amounts recovered and the interest collected must be credited to the EAGGF in accordance with the principles set out in Article 8 (2) of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (2), as last amended by Regulation (EEC) No 2048/88 (3); Whereas the management of small amounts is by nature a burdensome task for the competent services of Member States the possibility not to pay amounts of aid which are smaller than a certain minimum limit and not to request reimbursement of wrongly paid amounts when the sums involved are minimal; Whereas it is necessary to create an administrative framework for the part-financing provided for in Article 10 of Regulation (EEC) No 3508/92 and to lay down the procedural rules for the payment of advances, the definitive acceptance of the expenditure declared by Member States and the redistribution of amounts which are not used by the Member States and to which they are entitled; Whereas the integrated system will not be applicable in its entirety until 1 January 1996 at the latest; whereas, without prejudice to the obligations arising from Article 8 (1) of Regulation (EEC) No 729/70, it is therefore indispensable to oblige the Member States to avoid any lack of administration or control meanwhile by adopting the necessary measures at national level; whereas Member States must inform the Commission regularly of the measures taken to implement the integrated system and the results obtained; Whereas, taking into account the date of entry into force of this Regulation it would be appropriate to exclude the premium for ewes and for goats and the compensatory allowance from the application of the integrated system during 1993; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Fund Committee, HAS ADOPTED THIS REGULATION: TITLE 1 GENERAL Article 1 This Regulation lays down detailed rules for applying the integrated administration and control system introduced by Regulation (EEC) No 3508/92. It shall be without prejudice to specific provisions adopted in the Regulations covering the individual aid schemes. Article 2 1. For the purposes of this Regulation: (a) a parcel that both contains trees and is used for crop production covered by Article 1 of Regulation (EEC) No 3508/92 shall be considered an agricultural parcel provided that the production envisaged can be carried out in a similar way as on parcels without trees in the same area; (b) where a forage area is used in common, the competent authorities shall assign it between the individual farmers in proportion to their use or right of use of it; (c) each forage area must be available for rearing animals for a minimum period of seven months, starting on a date to be determined by the Member State, which must be between 1 January and 31 March. 2. Member States shall take the measures necessary to avoid that the conversion of existing holdings or the creation of holdings after 30 June 1992 leads to the patently improper avoidance of the provisions relating to the individual limits on eligibility for premiums or land set-aside requirements imposed under the schemes indicated in Article 1 of Regulation (EEC) No 3058/92. 3. For the purposes of the integrated system, it a forage area is situated in a Member State other than that in which the principal place of business of the farmer using it is situated, that area shall be deemed at the request of the applicant to be part of the holding of that farmer provided: - it is situated in the immediate vicinity of the holding, and - a major part of all the agricultural land used by that farmer is situated in the Member State in which he has his principal place of business. 4. An aid shall not be granted if the amount per aid application does not exceed 50 ECU. TITLE II IDENTIFICATION Article 3 The identification system indicated in Article 4 of Regulation (EEC) No 3508/92 shall operate at agricultural parcel level. Member States may provide that another unit, such as the cadastral parcel or production block, be used instead of the agricultural parcel. In such cases Member States shall take the action required to ensure that agricultural parcels are reliably identified and in particular shall require that 'area' aid applications be furnished with particulars or accompanied by documents specified by the competent authority that will enable each agricultural parcel to be located and measured. TITLE III AID APPLICATIONS Article 4 1. Without prejudice to the requirements set out in regulations on individual aid schemes, 'area' aid application shall contain all necessary information, in particular: - the identity of the farmer, - particulars permitting identification of all the agricultural parcels on the holding, with their area, location, use and, where relevant, whether the parcels are irrigated, and the aid scheme concerned, - a statement by the producer that he is aware of the requirements pertaining to the aids in question. By 'use' is meant the type of crop or ground cover or the absence of a crop. Member States may require that uses not falling within the scope of the integrated system be declared under an 'other uses' heading. 2. (a) After the time limit for its submission the 'area' aid application may be amended only: - in cases of obvious error recognized by the competent authority, - where agricultural parcels are concerned, in particular cases that are properly documented (e. g. death, marriage, purchase or sale, conclusion of a tenancy contract). Member States shall determine the conditions applying thereto. However, a parcel any not be added to parcels declared as set aside or forage area, except in cases which are duly justified according to the provisions concerned and on acondition that the parcels have been accounted for as set aside or forage area in the aid application of another farmer, and that this aid application is corrected as a consequence, - in other cases foreseen in sectorial regulations. (b) Changes of use or aid scheme shall be permitted in all cases except that a parcel may not be added to those declared as set aside. (c) In the case of a parcel used for a crop not falling within the scope of the integrated system, which the farmer decides to replace with a crop which falls within the scope of the system during the period within which changes may be introduced, an 'area' aid application may still be introduced within that period. 3. If an 'area' aid application relates only to permanent pasture the Member State may provide that it may be submitted at the same time as the first 'livestock' aid application by the farmer in question lodged after the date laid down for the submission of the other 'area' aid applications in the Member State concerned, and not later than 1 July. 4. Set-aside declarations and crop declarations under the non-food product crop scheme shall be made along with the 'area' application or comprise part of it. However, for 1993 the Member States may set an earlier date for the submission of applications. 5. An 'area' aid application need not be submitted by farmers applying for only: - the special premium for male bovine animals and/or the suckler cow premium who are exempted from the stocking rate requirement and do not apply for the supplement to these premiums, - the deseasonalization premium, - the ewe or she-goat premium. 6. The 'area' aid application of a producer who is a member of a producer group as defined at point 2 in Article 1 of Council Regulation (EEC) No 3493/90 (4), and who for the same calendar year applies for both the ewe or she-goat premium and for aid under another Community scheme shall include all the agricultural parcels used by the group. In such cases the forage area shall be assigned to the producers concerned in proportion to their individual limits as specified in Article 5a of Council Regulation (EEC) No 3013/89 (5), valid on 1 January of the year concerned. 7. For the sake of effective control each Member State shall determine the minimum size of agricultural parcel in respect of which an application may be made. However, the minimum size may not exceed 0,3 ha. Article 5 1. Without prejudice to the requirements pertaining to application for aid under individual schemes the 'livestock' aid application shall contain all necessary information, in particular: - the identity of the farmer, - a reference to the 'area' aid application if this has already been submitted, except in cases covered by Article 4 (5), - the number of animals of each species in respect of which any aid is applied for, - where applicable, an undertaking by the applicant to keep these animals on his holding during the retention period and information on the location or locations where the animals will be held including, where applicable, the period or periods concerned and, for cattle, the identity numbers of the animals; when the location changes during that period the farmer is obliged to inform the competent authority in writing in advance, - where applicable, the individual limit or individual ceiling for the animals concerned, - where applicable, the individual milk reference quantity assigned to the farmer at the beginning of the 12-month period of application of the additional levy scheme which commences in the calendar year concerned; when the reference quantity is not known on the date on which the application is lodged, it shall be notified to the competent authority as soon as possible, - a statement by the farmer that he is aware of the requirements pertaining to the aids in question. The Member State may decide that some of this information need not be included in the aid application, where that information has already been communicated to the competent authority. 2. Applications for the compensatory allowance as specified in Article 19 (1) (a) of Council Regulation (EEC) No 2328/91 (6) shall be lodged by a date or during a period to be set out by the Member State. TITLE IV CONTROL Article 6 1. Administrative and on-the-spot checks shall be made in such a way as to ensure effective verification of compliance with the terms under which aids and premiums are granted. 2. The administrative checks referred to in Article 8 (1) of Regulation (EEC) No 3508/92 shall include cross-checks on parcels and animals declared in order to ensure that aid is not granted twice in respect of the same calendar year without justification. 3. On-the-spot checks shall cover at least a significant percentage of applications. The significant percentage shall represent at least: - 10 % of 'livestock' aid applications or participation declarations, - 5 % of 'area' aid applications. However, this percentage shall be reduced to 3 % for area aid applications numbering more than 700 000 per Member State in the calendar. Should on-the-spot checks reveal significant irregularities in a region or part of a region the competent authority shall make additional checks during the current year in that area and shall increase the percentage of applications to be checked in the following year. 4. Applications subjected to on-the-spot checking shall be selected by the competent authority on the basis of a risk analysis and an element of representativeness of the aid applications submitted. The risk analysis shall take account of: - the amount of aid involved, - the number of parcels and the area or number of animals for which aid is requested, - changes from the previous year, - the findings of checks made in past years, - other factors to be defined by the Member State. 5. On-the-spot checks shall be unannounced and cover all the agricultural parcels and animals covered by one or more applications. Advance warning limited to the strict minimum necessary may however be given, although as a general rule, this should not exceed 48 hours. At least 50 % of the minimal checks on animals shall be made during the retention period. Checks may be effected outside that period only if the register provided for in Article 4 of Council Directive 92/102/EEC (7) is available. 6. Notwithstanding the second subparagraph of the preceding paragraph, where a special premium on slaughter or on the first placing on the market of animals with a view to their slaughter is granted in accordance with the provisions foreseen in the Commission Regulation establishing detailed rules relating to the premium regime foreseen in Articles 4a to 4k of Council Regulation (EEC) No 805/68 (8) each on-the-spot check shall comprise. - verification on the basis of the private register kept by the producer that all the animals for which aid applications were submitted prior to the on-the-spot check have been kept throughout the retention period, and - verification that all the male bovine animals more than 30 days old present on the holding are properly identified and entered in the private register. 7. Agricultural parcel areas shall be determined by any appropriate means defined by the competent authority which ensure measurement of a precision at least equivalent to that required for official measurements under the national rules. The competent authority shall set a tolerance margin taking account of the measuring method used, the accuracy of the official documents available, local factors (such as slope, shape of parcel) and the provisions of the following subparagraph. The total area of an agricultural parcel may be taken into account provided that it is fully utilized according to the customary standards of the Member State or region concerned. In other cases the area actually utilized shall be taken into account. 8. The eligibility of agricultural parcels shall be verified by any appropriate means. To this end additional proof shall be requested where necessary. 9. Every animal covered by an application for a compensatory allowance provided for under Regulation (EEC) No 2328/91 must be held by the applicant for a minimum period of two months from the day following submission of the application. Article 7 1. Should a Member State decide to use remote sensing on all or part of the sample referred to in Article 6 (3) it shall: - perform photo interpretation of satellite images or aerial photographs of all parcels to be checked with a view to recognizing the ground cover and measuring the area, - check on the spot all applications for which photo interpretation does not verify the accuracy of the declaration to the satisfaction of the competent authority. 2. Without prejudice to the part-financing provided for in Article 10 of Regulation (EEC) No 3508/92, the Community may, within the limit of the appropriations allocated for that purpose, contribute to the cost of the operations provided for in the first indent of paragraph 1, provided that they are planned jointly with the Commission. The funds available will be assigned in the proportions specified in the Annex. Article 8 1. Except in cases of force majeure, late lodgement of an aid application shall lead to a 1 % reduction per working day in the amounts affected by the application, to which the farmer would have been entitled if the application had been lodged within the deadline. If the delay amounts to more than 20 days the application shall be considered inadmissible and no aid shall be granted. For the purposes of this Article, 'application' means an 'area' aid application, a 'livestock' aid application, an amendment to an 'area' aid application as referred to in Article 4 (2) and confirmation of sowing as referred to in Article 2 (2) of Commission Regulation (EEC) No 2294/92 (9). 2. Late submission of, or failure to submit, an application other than the 'livestock' aid application concerned shall not entail reductions or exclusion from the aid schemes referred to in Article 4 (5). Article 9 1. If the area actually determined is found to be greater than that declared in the 'area' aid application, the area declared shall be used for calculation of the aid. 2. If the area actually determined is found to be less than that declared in an 'area' aid application, the area actually determined on inspection shall be used for calculation of the aid. However, except in cases of force majeure, the area actually determined on inspection shall be reduced: - by twice the difference found if this is more than 2 % or two hectares but not more than 10 % of the determined area. - by 30 % if the difference found is more than 10 % but not more than 20 % of the determined area, If the difference is more than 20 % of the determined area no area-linked aid shall be granted. However, in the case of a false declaration made intentionally or as a result of serious negligence: - the farmer in question shall be excluded from the aid scheme concerned for the calendar year in question, and - in the case of a false declaration intentionally made, from any aid scheme referred to in Article 1 (1) of Regulation (EEC) No 3508/92 for the following calendar year, in respect of an area equal to that for which his aid application was rejected. These reductions shall not be applied if the farmer can show that his determination of the area was accurately based on information recognized by the competent authority. Where a farmer has not met all the obligations incumbent on him in regard to parcels fallowed for non-food production purposes these shall, on the occasion of inspection for the purposes of application of this Article, be considered not to have been found. For the purposes of this Article, 'determined area' means the area for which all of the conditions laid down in the rules have been met. 3. Forage areas, set-aside areas and each arable crop area for which a different aid rate is applicable shall be treated exclusively and separately for the purposes of applying paragraphs 1 and 2. 4. The areas determined in accordance with the provisions of paragraphs 1 and 3 of this Article for aid calculation purposes shall be used: - where set aside provisions are involved, for the calculation of the maximum area eligible for compensatory payments to arable crop producers, - for calculation of the limit on the premiums referred to in Articles 4g and 4h of Regulation (EEC) No 805/68, as well as for the compensatory allowance. However, in the cases mentioned in paragraph 2, first subparagraph, first and second indents, the calculation of the maximum area eligible for the payment of compensatory allowances to arable producers shall be made on the basis of the area of set aside actually determined. 5. If it is found that rape seed sown does not meet the requirements of Article 3 of Regulation (EEC) No 2294/92 no aid shall be granted for the agricultural parcel(s) in question. Article 10 1. Where an individual limit or individual ceiling is applicable the number of animals shown in aid applications shall be reduced to the limit or ceiling set for the farmer concerned. 2. If the number of animals declared in an aid application exceeds that found during checks the aid shall be calculated on the number of animals found. However, except in cases of force majeure and after paragraph 5 has been applied, the unit amoung of the aid shall be reduced: (a) in cases where an appliation concerns a maximum of 20 animals: - by the percentage corresponding to the difference found if this is not more than two animals, - by twice the percentage corresponding to the difference found if this is more than two but not more than four animals. If the difference is greater than four animals, no aid shall be granted; (b) in other cases: - by the percentage corresponding to the difference found if this is not more than 5 %, - by 20 % if the difference found is more than 5 % but not more than 10 %, - by 40 % if the difference found is more than 10 % but not more than 20 %. If the difference found is more than 20 % no aid shall be granted. The percentages mentioned under (a) are calculated on the basis of the number declared, and those mentioned under (b) on the basis of the number found. However, where it is found that a false declaration was made intentionally or as a result of serious negligence: - the farmer in question shall be excluded from the aid scheme concerned for the calendar year in question, and - in the case of a false declaration made intentionally, from the same aid scheme for the following calendar year. If a farmer has been unable to comply with his retention undertaking as a result of force majeure he shall retain his right to a premium in respect of the number of animals actually eligible at the time when the case of force majeure occurred. In no case may premiums be granted on a greater number of animals than that shown in the aid application. For the purposes of this paragraph animals eligible for different premiums shall be treated separately. 3. Without prejudice to the preceding paragraph, where an on-the-spot check effected by virtue of Article 6 (6) reveals that the number of animals present on the holding and for which an application is likely to be submitted does not correspond to the number of animals entered in the private register the total amount of the special premiums to be granted to the applicant during the calendar year concerned shall, except in cases of force majeure, be reduced proportionately. However: - if the difference found during an on-the-spot check is greater than or equal to 20 % of the number of animals present or if a difference of at least 3 % or at least two animals is found during two checks in the same year, no premium shall be granted for that calendar year, - if inaccurate entries in the register are found to be intentional or the result of serious negligence by the applicant in question, he shall be excluded from the special premium scheme for the current calendar year and the following calendar year. 4. Male bovine animals present on the holding shall not be counted unless identified in the aid application, or, in the case where paragraph 3 is applied, those identified in the register. However, a suckler cow declared for the premium or a bovine declared for the compensatory allowance provided for in Regulation (EEC) No 2328/91 may be replaced by another suckler cow or bovine respectively provided that replacement occurs within 20 days of the animal's departure from the holding and that the replacement is entered in the private register not later than three days after the day of replacement. 5. In cases where owing to the impact of natural circumstances the farmer cannot meet his commitment to keep the animals notified for a premium throughout the compulsory retention period he shall be entitled to the premium for the number of eligible animals actually kept throughout the period, provided that he has informed the competent authority in writing within 10 working days of finding any reduction in the number of animals. Article 11 1. The penalties laid down in this Regulation shall be without prejudice to additional penalties laid down at national level. 2. A case of force majeure with relevant evidence to the satisfaction of the competent authority must be lodged in writing with the authority within 10 working days of the date on which the farmer is in a position to do so. 3. Without prejudice to the actual circumstances to be taken into account in individual cases, the competent authorities may recognize, in particular, the following cases of force majeure: (a) the death of the farmer; (b) long-term professional incapacity of the farmer; (c) expropriation of a major part of the agricultural land managed by the farmer if such expropriation could not be anticipated on the day the application was lodged; (d) a severe natural disaster gravely affecting the holding's agricultural land; (e) the accidental destruction of livestock buildings on the holding; (f) an epizootic affecting part or all of the farmer's livestock. The Member States shall notify the Commission of the cases which they recognize as force majeure. Article 12 Every inspection visit must be the subject of a report setting out, in particular, the reasons for the visit, the persons present, the number of parcels visited, those measured, the measuring methods used, the number of animals of each species found and, where applicable, their identity numbers. It will be open to the farmer or his representative to sign the report. He may either merely attest his presence at the inspection or also add his observations. Article 13 Except in cases of force majeure, if an on-the-spot check cannot be made through the fault of the farmer the application shall be rejected. Article 14 1. In cases of wrong payment the farmer will be required to reimburse the amount in question plus interest for the period between payment and the reimbursement by the beneficiary. The rate of interest applicable is calculated according to the provisions of national law and shall, however, in no case be lower than the interest rate applicable in case of recovery of national amounts. No interest shall be levied, or at the most on amount to be determined by the Member State corresponding to the undue profit, if the wrong payment was an error of the competent authority. In the case of aids or premiums financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, paying agencies shall deduct amounts recovered and interest paid from the expenditure of that Section, without prejudice to Article 7 of Council Regulation (EEC) No 595/91 (10). 2. However, Member States may decide that the amount owed should not be paid over but deducted from the first advance or first payment due to the farmer concerned after the date on which the repayment decision was taken. No interest shall run after the beneficiary has been informed of the wrong payment. 3. Member States may decide not to claim repayment of amounts of ECU 20 or less per holding per calendar year provided that their national law includes corresponding non-recovery rules for similar circumstances. Article 15 Member States shall take all further measures required for application of this Regulation and shall give the mutual assistance needed for the purposes of checks required pursuant to this Regulation. TITLE V PART-FINANCING Article 16 1. Each year before 31 January Member States shall inform the Commission whether or not they wish to take up the part-financing option provided by Article 11 of Regulation (EEC) No 3508/92 and before 31 March shall notify a detailed expenditure forecast for the year and an application for an advance payment. For 1993, the Member States shall make the latter notification by 31 May. 2. Within three months of receiving the forecast mentioned in paragraph 1 the Commission shall examine its content and on that basis make an advance payment to the Member State to be deducted from the final amount of the Community contribution. The Commission shall indicate to Member States any of their expenditure that cannot be part-financed by the Community. 3. By 15 May each year at the latest each Member State shall transmit to the Commission a breakdown of expenditure incurred in the previous year. 4. Within six months of receiving the breakdown of expenditure the Commission shall take a decision on the expenditure to be financed by the Community. The relevant amount shall be paid to the Member State minus the advance payment indicated in paragraph 2. 5. If the advance payment made under paragraph 2 is greater than the total payment to be made by the Community the balance shall be repaid by the Member State either as a deduction from the advance payment for the following year or by reimbursement. 6. If a Member State has specifically informed the Commission under paragraph 1 that it does not want to take up the Community part-financing option the unused amount shall be allocated by the Commission in accordance with Article 10 of Regulation (EEC) No 3508/92 between those Member States that had stated their intention of taking up the option. 7. Member States shall retain for at least three years following the year to which they relate all payment files and supporting documents relating to expenditure incurred pursuant to Article 10 of Regulation (EEC) No 3508/92. TITLE VI TRANSITIONAL MEASURES Article 17 1. In cases where by virtue of Article 13 of Regulation (EEC) No 3508/92 certain features of the integrated system are not yet in application each Member State shall take whatever administrative and control measures are necessary to ensure compliance with the terms on which the aids concerned are granted. 2. Until the integrated system has been put into full and definitive application each Member State shall inform the Commission each year before 31 January of: - the measures taken under paragraph 1, - its plans for bringing the integrated system into application for the calendar year concerned, - the progress achieved in the previous calendar year. For 1993, Member States shall make that communication by 31 March. At the Commission's request Member States shall make any adjustments it deems necessary to the abovementioned measures or plans. TITLE VII NOTIFICATION Article 18 1. Member States shall inform the Commission of national measures taken in application of this Regulation. 2. The computerized data base established as a part of the integrated system shall be used to support the information specified in the framework of sectorial regulations which Member States are obliged to send to the Commission. TITLE VIII FINAL PROVISIONS Article 19 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 February 1993. However, as regards the ewe and she-goat premiums and the compensatory allowance provided for in Article 19 (1) (a) of Regulation (EEC) No 2328/91, the integrated system shall only apply with effect from applications submitted in respect of the marketing year and calendar year of 1994 respectively. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 355, 5. 12. 1992, p. 1. (2) OJ No L 94, 28. 4. 1970, p. 13. (3) OJ No L 185, 15. 7. 1988, p. 1. (4) OJ No L 337, 4. 12. 1990, p. 7. (5) OJ No L 289, 7. 10. 1989, p. 1. (6) OJ No L 218, 6. 8. 1991, p. 1. (7) OJ No L 355, 5. 12. 1992, p. 32. (8) OJ No L 148, 28. 6. 1968, p. 24. (9) OJ No L 221, 6. 8. 1992, p. 22. (10) OJ No L 67, 14. 3. 1991, p. 11. ANNEX The proportions (percentages) referred to in Article 7 (2) Belgium 2,3 Denmark 2,4 Germany 10,1 Greece 8,7 Spain 18,1 France 14,6 Ireland 4,5 Italy 20,1 Luxembourg 0,6 Netherlands 3,0 Portugal 5,7 United Kingdom 9,9.